Citation Nr: 0218390	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from 1968 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The issue of entitlement to service connection for PTSD 
was certified to the Board by the RO.  Despite the 
determination reached by the RO, the Board must find new 
and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996), and VAOPGCPREC 05- 92.  Because service connection 
for PTSD was denied by the Board in October 2000, the 
Board must consider the issue of whether new and material 
evidence has been submitted to reopen the claim.  As such 
the Board has characterized the issues as shown on the 
title page.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  In October 2000, the Board denied service connection 
for a PTSD.  That decision is final.  

3.  In December 2000, the veteran requested that his claim 
be reopened.  

4.  Evidence submitted since the October 2000 Board 
decision bears directly and substantially upon the subject 
matter now under consideration, and, when considered alone 
or together with all of the evidence, both old and new, is 
so significant that it must be considered to fairly decide 
the issue.  

5.  The veteran's diagnosed PTSD cannot be associated with 
his military service, or with any verified stressor event 
in service.  


CONCLUSIONS OF LAW

1.  The October 2000 Board decision, which denied the 
appellant's claim for service connection for PTSD, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).

2. The evidence received since the October 2000 Board 
decision is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7104(c) (West 
1991).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, a statement of the case and 
subsequent supplemental statements of the case of the 
evidence necessary to substantiate his claim.  The RO has 
reviewed VA and private medical records.  In July 1998, 
the RO requested specific stressor information from the 
veteran.  In August 2001, the RO contacted the veteran and 
informed him of what information was needed, why it was 
unable to take action then, what the veteran needed to do 
and what was involved with the process.  In February 2002, 
the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  In 
March 2002, the veteran responded to a letter sent that 
same month from the RO requesting stressor information 
from him regarding his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order 
to comply with VA's duty to assist.


New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In an October 2000 decision, the Board denied service 
connection for PTSD.  That decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100 (2002).  Pursuant to 38 
U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim. In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.   38 C.F.R. § 3.156(a).

In October 2000, the Board found that service connection 
was not warranted for PTSD, noting that there was no 
diagnosis of the disability.  The Board considered the 
veteran's service records and a report from a private 
counselor dated in July 1998.  As noted above, the Board's 
determination is now final. 

Pertinent evidence submitted subsequent to the October 
2000 Board decision includes VA treatment reports, and a 
November 2000 examination report by a private examiner, in 
which he states that the veteran has PTSD due to the 
wartime experiences he reports.  The Board finds that this 
evidence is new and material, and the claim is reopened.  


Service Connection for a PTSD

The service medical records show no complaint, diagnosis 
or treatment for a psychiatric disability.  At separation 
in May 1970, the veteran was found to be psychiatrically 
normal.  The service personnel records show that the 
veteran served in Vietnam for 12 months from December 1968 
to November 1969.  His DD 214 shows his MOS to be electric 
repairman.  

In a July 1998 letter, a counselor at the Vet Center in 
Lincoln, Nebraska stated that the veteran reported that he 
was assigned to the 70th Engineer Battalion and built and 
repaired roads and bridges and built sea huts on military 
bases.  He stated that he lived in bunkers and that there 
were rats everywhere.  He reported that he has nightmares 
of rats crawling on him.  He also reported that during 
guard duty an enemy rocket landed close to him.  He stated 
that another time a rocket hit the generator.  He also 
reported that he watched two soldiers quick drawing on 
each other and that they accidentally shot each other.  He 
stated that the images of death still haunt his memories 
and his nightmares.  No diagnosis was given.  

In November 2000, the veteran was examined by a private 
examiner.  He stated that while he was in Vietnam, he saw 
a lot of dead people.  He stated that he has nightmares 
and flashbacks, and the examiner noted that the veteran 
had survivor guilt after the veteran reported that someone 
from St. Paul did not survive Vietnam.  PTSD was 
diagnosed.  The examiner stated that the veteran's 
difficulties were present during the war and that 
therefore the nexus of this general psychological 
difficulties is unquestionably linked with the wartime 
experiences that he reports.  

In March 2002, the veteran reported as his stressors 
witnessing the enemy lying dead on the road, as well as 
witnessing two soldiers playing with their pistols and one 
soldier shooting his friend.  For the location of this 
incident, he indicated "Vietnam", and he did not indicate 
the unit of assignment at the time of the stressful 
incident, or the date, although these were requested.  He 
also reported that he did not remember the names of the 
parties involved.  

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that the veteran's claimed disability (in this 
case, a psychiatric disorder) was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice 
stressor. See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  38 C.F.R. § 4.125 (2002).  The evidence 
required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran 
was 'engaged in combat with the enemy'. . . . Where . . . 
VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of 
the alleged stressor."  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). The requisite additional evidence may be 
obtained from sources other than the veteran's service 
medical records. See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with 
respect to combat veterans, "[t]he Secretary shall accept 
as sufficient proof of service-connection [of a claimed 
injury or disease] satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions 
and hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary." See also 38 C.F.R. § 3.304(d) (2002).

If there is no verified combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that there is a diagnosis of PTSD of 
record, rendered in November 2000.  Thus, under the law, 
the primary question which must be resolved is whether the 
appellant sustained a qualifying stressor within the 
requirements of 38 C.F.R. § 3.304(f), as discussed above.  
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be 
conducted under the VCAA, is irrelevant.  See Moreau, 9 
Vet. App. at 395-396; Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board notes that the veteran is 
not in receipt of decorations or awards suggestive of 
combat status.  Although the veteran has related to a 
counselor that he sustained mortar fire, there is no 
verifying evidence to support any finding that the veteran 
was ever exposed to combat as a result of his duties in 
Vietnam.  He did not list this as a PTSD stressor in his 
stressor statement to VA.  His MOS is recorded on his DD 
Form 214 as electric repairman.  

Most significantly, the Board notes that the RO requested 
that the veteran provide information regarding his 
stressors in May 1998 and also in March 2002.  The veteran 
did not respond to the May 1998 letter.  In March 2002, he 
stated that his stressor was seeing the enemy lying dead 
on the road and witnessing two soldiers playing with guns 
resulting in an accidental shooting.  These are noncombat 
stressors, requiring independent evidence to corroborate 
the occurrence, and although requested to do so twice, he 
did not provide the necessary detailed information 
necessary to verify his claimed stressors.  As noted 
above, he did not provide the names, dates or location of 
this incident.  While VA does have a duty to assist in the 
development of his claim, this duty is not limitless.  The 
veteran's cooperation in responding to requests for 
information is required.  As the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  Thus, VA is unable 
to verify that the incident occurred.  

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence'," Doran v. Brown, 6 Vet. App. 283, 289 (1994).

There has been no credible evidence obtained to 
substantiate the veteran's claimed stressors.  There is no 
corroboration of the veteran's witnessing two soldiers 
playing with their guns and accidentally shooting one 
another, or his witnessing dead and dismembered bodies of 
the enemy lying along side of a road.  These incidents are 
not noted in his service records, and, as discussed above, 
the he did not provide sufficient information for USASCRUR 
to verify.  

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f).  Furthermore, the Board notes that 
the veteran's post-service diagnosis of PTSD is based upon 
the veteran's unverified and uncorroborated accounts as to 
his in-service experience.  Accordingly, the Board finds 
that such diagnosis is not probative.  See Swann, 5 Vet. 
App. at 233.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.



ORDER

New and material evidence has been received and the 
request to reopen the claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

